ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
On June 2.7, 1941, the judgment of conviction was affirmed. On July 11, 1941, appellant filed a motion in which he asked that the order of affirmance be set aside, and that the judgment of conviction be reversed and remanded, asserting that he had been deprived of a statement of facts without fault on his part, which motion is supported by the affidavit of his attorney. A counter affidavit has been presented to this court made by the county judge and county attorney of Somervell County, combatting the averments upon which appellant seeks to have us hold that he had been improperly denied a statement of facts. Facts are asserted in said counter affidavit which completely acquit the officers mentioned of the acts charged against them as resulting in the absence' of a statement of facts.
Under such circumstances, the motion for rehearing is overruled.